On Petition for Rehearing.
Burke, J.
Appellant, in a petition for rehearing, challenges the holding in ¶ (1) of the opinion. 'We are satisfied with the correctness of said holding, but believe we can make somewhat plainer the meaning of the same.- We do not hold that the statute of limitations will bar an attack upon the tax deed where there is a total absence of the notice of expiration of redemption. In the present case, we have held that there was a good and valid notice of expiration of redemption. To be sure, there were two minor defects in such notice; but these did not entirely vitiate the notice, but were mere irregularities, and, being irregularities, are themselves barred by the statute of limitations. In other words, the notice was sufficient to start running the statute of limitations. The petition for rehearing is denied.